Citation Nr: 1125807	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  06-22 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from March 1996 to November 1999.   

This case was remanded by the Board of Veterans' Appeals (Board) in November 2009 to the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO) for VA examination of the Veteran's migraine headaches.  

Because a VA examination of the Veteran's migraine headaches was obtained in February 2010, there has been substantial compliance with the November 2009 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claim for an evaluation in excess of 30 percent for his service-connected migraine headaches; and he has otherwise been assisted in the development of his claim.

2.  The evidence relevant to the Veteran's headaches more nearly approximates characteristic prostrating attacks averaging once a month; the evidence does not show very frequent completely prostrating and prolonged migraine attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for service-connected migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Notice to the Veteran was not sent in this case until later in the claims process.  However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  A letter was sent to the Veteran in January 2006 that informed the Veteran of the requirements needed to establish entitlement to the issue on appeal.  

In accordance with the requirements of VCAA, the above-noted letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private medical evidence was subsequently added to the claims file after the letter.  

The Veteran was informed in a March 2006 letter on effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A relevant VA examination was conducted in February 2010.

The Board concludes that all available evidence that is pertinent to the claim decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claim.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).
Analysis of the Claim

The Veteran was granted service connection for migraine headaches by rating decision in July 2003 and was assigned a 30 percent rating effective from December 11, 2002.  A June 2005 VA evaluation in which the Veteran reported that his headaches had increased in severity and frequency was considered a claim for increase.  A July 2005 rating decision denied a rating in excess of 30 percent for migraine headaches.  The Veteran was notified of the denial in July 2005 and he timely appealed.

The Veteran contends that his service-connected migraine headaches are more severely disabling than is reflected by the currently assigned rating.  Because the Veteran's headache disorder is not shown to manifest the symptomatology required for a higher rating under the rating schedule, and VA is obligated to only apply the applicable rating schedule to disability rating claims, the claim for an evaluation in excess of 30 percent for migraine headaches will be denied.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).  Under this Code, a 0 percent disability rating is assigned for less frequent attacks than for a 10 percent rating.  A 10 percent disability evaluation is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

In determining whether the Veteran experiences the type and frequency of prostrating attacks of migraine headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.)  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran complained in VA treatment records dated in March 2005 of migraine headaches 2-3 times a week.

On VA evaluation in June 2005, the Veteran complained of headaches two times a week, which could last for 1-4 days at a time.  He noted that his headaches had increased in severity and frequency.  His headaches were associated with nausea.  The Veteran reported that once or twice a month his headaches were so severe that he had to remain in bed the entire day.  He obtained minimal relief with medication.  The impression was migraine headache disorder.

VA treatment records dated from August 2005 to January 2010 reveal a notation in August 2005 that the Veteran had difficulty with the transition from daylight to dark and got migraines if he did not wear sunglasses.  He complained in September 2005 of persistent headaches; his medication was to be increased.  It was reported in July 2009 that the Veteran complained of migraines 1-2 times a week, not as severe.  He noted migraines once a week in January 2010.

The Veteran underwent VA evaluation in February 2010, which included review of the claims file.  He complained of headaches 2-3 times a week, which could last up to a few days.  His was taking medications for his headaches, which only helped a little.  He was a full-time student.  He denied any completely incapacitating episodes, although he noted that he had to stop using his computer or stop driving when he got a headache.  Light sensitivity, nausea, and vomiting occurred about 1-2 times a year.  His cranial nerves were essentially normal.  The impression was migraine headaches.

VA treatment reports from March to October 2010 reveal that the Veteran complained in March of migraine headaches 1-2 times a week.  It was reported in October that the Veteran had migraine headaches on a biweekly basis.
Although the Veteran's service-connected migraine headaches cause significant impairment, as indicated by the assigned 30 percent rating, a rating in excess of 30 percent is not warranted for the Veteran's migraine headaches during the appeal period because the evidence reveals that the Veteran is able to go to school full time and that he did not have completely incapacitating episodes when evaluated in February 2010.  Light sensitivity, nausea, and vomiting only occurred once or twice a year.  Consequently, the evidence does not show the severity of symptomatology that could be considered the equivalent of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Moreover, there is no more appropriate rating code under which to rate the Veteran's migraine headaches.  See Butts, supra.

The Veteran is competent to report his headache symptoms.  His complaints are credible.  The Veteran's complaints have been considered in the above noted decisions; however, evaluations for VA purposes have not shown the severity required for a higher schedular, as discussed above.  

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  

The schedular evaluations in this case are not inadequate.  A rating in excess of that assigned is provided for certain manifestations of the service-connected disorder at issue, but the medical evidence reflects that those manifestations are not present in this case.  See 38 C.F.R. § 4.1 (2010).


There is no evidence that the Veteran's migraine headaches cause "marked" interference with employment.  In fact, the Veteran indicated on VA evaluation in February 2010 that he was a full-time student and that he did not have any completely incapacitating episodes.  There is also no evidence of frequent periods of hospitalization due to this service-connected disorder.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for migraine headaches pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

As the preponderance of the evidence is against the increased rating claim denied above, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An evaluation in excess of 30 percent for migraine headaches is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


